May 19, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   COHEN ACQUISITION CORP., Appellant

NO. 14-14-00330-CV                          V.

EEPB, P.C., F/K/A EASLEY, ENDRES, PARKHILL & BRACKENDORFF, P.C.,
                               Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of appellee, EEPB, P.C.,
f/k/a Easley, Endres, Parkhill & Brackendorff, P.C., signed February 12, 2014, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

       We order appellant, Cohen Acquisition Corp., to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.